                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



PHOSEON TECHNOLOGY, INC.,                           Case No. 3:19-cv-2081-SI

                Plaintiff,                          TEMPORARY RESTRAINING
                                                    ORDER
        v.

JENNIFER HEATHCOTE,

                Defendant.


Julia E. Markley and Edward Choi, PERKINS COIE LLP, 1120 NW Couch Street, 10th Floor,
Portland, OR 97209. Of Attorneys for Plaintiff.

Craig A. Crispin and Ashley A. Marton, CRISPIN EMPLOYMENT LAW PC, 1834 SW 58th Avenue,
Suite 200, Portland, OR 97221; Jennifer G. Redmond, SHEPPARD, MULLIN, RICHTER &
HAMPTON LLP, Four Embarcadero Center, 17th Floor, San Francisco, CA 94111; Y. Douglas
Yang, SHEPPARD, MULLIN, RICHTER & HAMPTON LLP, 333 South Hope Street, 43rd Floor, Los
Angeles, CA 90071. Of Attorneys for Defendant.

Michael H. Simon, District Judge.

       Plaintiff Phoseon Technology, Inc. (“Phoseon” or “Plaintiff”) brings this lawsuit against

Defendant Ms. Jennifer Heathcote (“Heathcote” or “Defendant”). Pending before the Court is

Plaintiff’s motion for a temporary restraining order (“TRO”), seeking to enjoin Defendant from:

(a) working or performing any services for or on behalf of either GEW (EC) Ltd. or its United

States subsidiary GEW, Inc. (collectively, “GEW”); (b) soliciting current or prospective



PAGE 1 – TEMPORARY RESTRAINING ORDER
customers of Plaintiff; (c) using, disclosing, or deriving any benefit from Plaintiff’s trade secrets

or confidential information in any manner; and (d) circumventing, or attempting to circumvent,

any temporary restraining order that may be issued by this Court through the use of third-parties,

agents, or any business or entity that Defendant owns or controls or is employed by or otherwise

affiliated with, including, but not limited to, Defendant’s consulting business, Eminence UV.

                                            STANDARDS

        In deciding whether to grant a motion for a TRO, courts look to substantially the same

factors that apply to a court’s decision on whether to issue a preliminary injunction. See

Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832, 839 n.7 (9th Cir. 2001). A

preliminary injunction is an “extraordinary remedy that may only be awarded upon a clear

showing that the plaintiff is entitled to such relief.” Winter v. Nat. Res. Defense Council, Inc.,

555 U.S. 7, 22 (2008). A plaintiff seeking a preliminary injunction generally must show that:

(1) he or she is likely to succeed on the merits; (2) he or she is likely to suffer irreparable harm in

the absence of preliminary relief; (3) the balance of equities tips in his or her favor; and (4) an

injunction is in the public interest. Id. at 20 (rejecting the Ninth Circuit’s earlier rule that the

mere “possibility” of irreparable harm, as opposed to its likelihood, was sufficient, in some

circumstances, to justify a preliminary injunction).

        The Supreme Court’s decision in Winter, however, did not disturb the Ninth Circuit’s

alternative “serious questions” test. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32

(9th Cir. 2011). Under this test, “‘serious questions going to the merits’ and a hardship balance

that tips sharply toward the plaintiff can support issuance of an injunction, assuming the other

two elements of the Winter test are also met.” Id. at 1132. Thus, a preliminary injunction may be

granted “if there is a likelihood of irreparable injury to plaintiff; there are serious questions going




PAGE 2 – TEMPORARY RESTRAINING ORDER
to the merits; the balance of hardships tips sharply in favor of the plaintiff; and the injunction is

in the public interest.” M.R. v. Dreyfus, 697 F.3d 706, 725 (9th Cir. 2012).

       In addition, a temporary restraining order is necessarily of a shorter and more limited

duration than a preliminary injunction.1 Thus, the application of the relevant factors may differ,

depending on whether the court is considering a temporary restraining order or a preliminary

injunction.2 Indeed, the two factors most likely to be affected by whether the motion at issue is

for a TRO or a preliminary injunction are the “balancing of the equities among the parties” and

“the public interest.”

                                         BACKGROUND

       Phoseon’s co-founder and Chief Financial Officer is Mr. Chris O’Leary. Declaration of

Chris O’Leary (“O’Leary Decl.”), ¶ 1 (ECF 2 at 141). As explained by O’Leary, Phoseon is a

privately-owned electronic manufacturing company based in Hillsboro, Oregon. Founded in

2002, Phoseon makes products that use ultraviolet (“UV”) light produced by light emitting

diodes (“LED”). These products are used for drying or “curing” inks, coatings, and adhesives in



       1
         The duration of a temporary restraining order issued without notice may not exceed 14
days but may be extended once for an additional 14 days for good cause, provided that the
reasons for such an extension are entered in the record. Fed. R. Civ. P. 65(b)(2). When a
temporary restraining order is issued with notice and after a hearing, however, the 14-day limit
for such orders issued without notice does not apply. See Pacific Kidney & Hypertension, LLC v.
Kassakian, 156 F. Supp. 3d 1219, 1222 n.1 (D. Or. 2016), citing Horn Abbot Ltd. v. Sarsaparilla
Ltd., 601 F.Supp. 360, 368 n.12 (N.D. Ill. 1984). Nevertheless, absent consent of the parties, “[a]
court may not extend a ‘TRO’ indefinitely, even upon notice and a hearing.” Id. Accordingly,
unless the parties agree otherwise, a court should schedule a preliminary injunction hearing to
occur not later than 28 days after the date that the court first issues a temporary restraining order.
       2
          A preliminary injunction also is of limited duration because it may not extend beyond
the life of the lawsuit. That is the role of a permanent injunction, which a court may enter as part
of a final judgment, when appropriate. A preliminary injunction, however, may last for months,
if not years, while the lawsuit progresses toward its conclusion. Pacific Kidney, 156 F. Supp. 3d
at 1222 n.2.



PAGE 3 – TEMPORARY RESTRAINING ORDER
various commercial and industrial settings. Id. at ¶ 2. As further explained by Heathcote, in UV

curing, inks, coatings, and adhesives are collectively referred to as “formulations.” These

formulations move and behave like a liquid or paste but are in fact solids. As a result, the

formulations can be jetted, sprayed, dispensed, or physically transferred to other products using a

wide range of coating and printing methods. Unlike water-based or solvent-based formulations,

UV formulations have photoinitiators that react to UV light. The UV light is absorbed by the

photoinitiator, which then transfers energy to the other materials in the formulation causing all

the tiny solid material in the formulations to join together in one large chain, effectively

converting in a fraction of a second the solid but liquid-like formulation into a solid, cross-linked

polymer or plastic. Declaration of Jennifer Heathcote (“Heathcote Decl.”) at ¶ 2.

       Phoseon has offices in Europe and Asia and sells its products to customers worldwide.

When Phoseon began in 2002, the curing industry used arc lamps almost exclusively. Phoseon

states that it innovated the use of UV LED instead of mercury arc lamps and that UV LEDs emit

less heat, use less power, perform more uniformly, eliminate the need for toxic mercury in the

curing process, and allow the user more control than arc lamps. Phoeon further states that UV

LED technology has grown rapidly due to its advantages over mercury arc lamps. With more

than 300 international patents, including its patented TargetCure™, WhisperCure™, and

Semiconductor Light Matrix™ technologies, Phoseon asserts that it is now an industry leader in

the widely adopted UV LED curing technology for industrial and commercial applications.

O’Leary Decl. at ¶ 2.

       Further, the core technologies and design solutions for UV LED curing applications are

in constant development, requiring significant time and expense for research and development.

Phoseon invests many millions of dollars annually to improve its curing products and related




PAGE 4 – TEMPORARY RESTRAINING ORDER
services and accessories, retain a technological and competitive edge over its competitors, and to

acquire and maintain new and existing customer relationships. The development of next

generation architectures and design solutions for UV LED curing applications by Phoseon and its

competitors can have dramatic effects on the market and each other’s products and services.

Phoseon asserts that the disclosure of any proprietary information related to Phoseon’s UV LED

curing systems and products could have disastrous effects on its established market share,

product roadmaps, and customer relations. O’Leary Decl. at ¶ 3. The industry for UV curing

systems is fiercely competitive. Within the global market for Flexographic curing, for example,

there are less than ten major customers worldwide. Id. at ¶ 4.

       Also, Phoseon’s trade secrets and confidential information derive independent economic

value from not being generally known to the public or to other persons or entities who can obtain

economic value from their disclosure or use. Phoseon adds that it takes reasonable efforts to

protect their confidentiality. Every employee at Phoseon must sign confidentiality and

nondisclosure agreements. By signing these agreements, each employee explicitly acknowledges

that he or she will not use or disclose any of Phoseon’s trade secrets and confidential

information. In addition, Phoseon employs customary methods to protect its trade secret and

confidential information, including policies across the company for protecting such information

on its computer networks; using card lock doors for all facilities; and employing full-time IT

security services. Phoseon also maintain a policy of only distributing confidential information on

a “need to know” basis. Id. at ¶ 5.

       GEW (EC) Ltd. is headquartered in the United Kingdom and has a subsidiary in the

United States, GEW, Inc., located in North Royalton, Ohio. (As stated previously, the Court

refers to GEW (EC) Ltd. and GEW, Inc. collectively as “GEW”). GEW is the historic market




PAGE 5 – TEMPORARY RESTRAINING ORDER
leader in UV curing systems using the older technology of mercury arc lamps. Phoseon asserts

that with the decline of mercury arc lamps and the rise of UV LED technology in the curing

industry, GEW has been trying to transition its business to use the UV LED technology. GEW

recently began to offer products and services that compete directly with those offered by

Phoseon. Phoseon now considers GEW to be a primary competitor in the global UV LED curing

market. Id. at ¶ 6.

        Phoseon hired Jennifer Heathcote to serve as Phoseon’s Regional Sales Manager for the

North America region in the UV Printing market segment, commencing June 16, 2014.

Heathcote’s starting salary was $115,000 per year, in addition to commissions, a hiring bonus,

and other benefits. Beginning June 1, 2018, Phoseon transferred Heathcote into the position of

Business Development Manager with a focus on Analogue and Flexographic Printing

applications. Heathcote worked for Phoseon as a sales and business development executive

through October 12, 2018, when Phoseon terminated Heathcote’s employment. Id. at ¶¶ 7-11. At

the time of her termination, Heathcote’s title with Phoseon was Global Director of Business

Development, and her annual salary was $140,000.

        Through Heathcote’s two positions at Phoseon and during her four-year tenure, Phoseon

gave Heathcote access to Phoseon’s trade secret and confidential information relating to Phoseon

customers, the market, pricing, strategy, product roadmaps, and product performance. As a

Business Development Manager and as Global Director of Business Development, Heathcote

worked on global business development and marketing. Specifically, she was responsible for,

among other things, developing and implementing sales strategies and action plans to expand

Phoseon’s presence and sales in assigned territories and vertical markets; creating marketing

materials; identifying and penetrating new business in the Analogue Printing market segment and




PAGE 6 – TEMPORARY RESTRAINING ORDER
Flexograhic applications; managing key existing customer relationships; and partnering with

engineering and customer support internally and externally to coordinate the delivery and

installation of Phoseon’s technology. Ms. Heathcote’s work required her to travel most of the

time, throughout North America and internationally, to meet with current and prospective

customers, speak at trade shows, and attend industry events. Id.

        Phoseon’s Regional Sales Managers and Business Development Managers exercise

substantial and specialized knowledge, expertise, and professional judgment relating to

Phoseon’s UV LED products and equipment to perform their work. Phoseon provides and gives

such employees access to detailed confidential information about, and extensive training on, the

use and technology of Phoseon UV LED products; device and equipment pricing; customer lists;

product road maps; and Phoseon’s sales strategies regarding both current and prospective

customers and markets. Additionally, Sales Managers have access to and use device and

equipment pricing lists in their jobs. Id. at 12.

        On or about April 9, 2014, in advance of her start date of June 16, 2014, Phoseon sent

Heathcote a written offer of a job. Id. at ¶ 8. As is typical in the niche UV LED industry, due to

the confidential and trade secret information that Heathcote would necessarily be exposed and

have access to in her position as a Regional Sales Manager, her initial job offer from Phoseon

provided that her employment was contingent upon her execution of the Confidential

Information, Inventions, Nonsolicitation and Noncompetition Agreement (“Agreement”) that

Phoseon enclosed with Heahtcote’s offer letter. Heathcote signed the Agreement on or about

June 16, 2014, her first day of work. Id. at ¶ 13.

        The Agreement provides, in relevant part:

                Section 1.      Definitions

                1.1     “Competing Business” means any business whose efforts


PAGE 7 – TEMPORARY RESTRAINING ORDER
          are in competition with the efforts of the Company. A Competing
          Business includes any business whose efforts involve any research
          and development, products or services in competition with
          products or services which are, during and at the end of the Term,
          either (a) produced, marketed or otherwise commercially exploited
          by the Company or (b) in actual or demonstrably anticipated
          research or development by the Company.

          1.2      “Confidential Information” means any information that
          (a) relates to the business of the Company, (b) is not generally
          available to the public, and (c) is conceived, compiled, developed,
          discovered or received by, or made available to, me during the
          Term, whether solely or jointly with others, and whether or not
          while engaged in performing work for the Company. Confidential
          Information includes information, both written and oral, relating to
          Inventions, trade secrets and other proprietary information,
          technical data, products, services, finances, business plans,
          marketing plans, legal affairs, suppliers, clients, prospects,
          opportunities, contracts or assets of the Company. Confidential
          Information also includes any information which has been made
          available to the Company by or with respect to third parties and
          which the Company is obligated to keep confidential.

          *   *   *

          1.7    “Term” means the term of my employment with the
          Company [Phoseon], whether on a full-time, part-time or
          consulting basis.

          Section 2.     Ownership and Use

          *   *   *

          2.3     Except as required for performance of my work for the
          Company or as authorized in writing by the Company, I will not
          (a) use, disclose, publish or distribute any Confidential
          Information, Inventions, Materials or Proprietary Rights or (b)
          remove any Materials from the Company’s premises.

          *   *   *

          Section 4.     Noncompetition and Nonsolicitation

          *   *   *

          4.2     During the Term and for two years after the end of the
          Term, I agree (except on behalf of or with the prior written consent
          of the Company) that I will not, directly or indirectly (a) solicit,


PAGE 8 – TEMPORARY RESTRAINING ORDER
          divert, appropriate to or accept on behalf of any Competing
          Business, or (b) attempt to solicit, divert, appropriate to or accept
          on behalf of any Competing Business, any business from any
          customer or actively sought prospective customer of the Company
          with whom I have dealt, whose dealings with the Company have
          been supervised by me or about whom I have acquired
          Confidential Information in the course of my employment.

          4.3      During the Term and for two years after the end of the
          Term, I will not engage in, be employed by, perform services for,
          participate in the ownership, management, control or operation of,
          or otherwise be connected with, either directly or indirectly, any
          Competing Business. For purposes of this paragraph, I will not be
          considered to be connected with any Competing Business solely on
          account of: my ownership of less than five percent of the
          outstanding capital stock or other equity interests in any Person
          carrying on the Competing Business. I agree that this restriction is
          reasonable, but further agree that should a court exercising
          jurisdiction with respect to this Agreement find any such
          restriction invalid or unenforceable due to unreasonableness, either
          in period of time, geographical area, or otherwise, then in that
          event, such restriction is to be interpreted and enforced to the
          maximum extent which such court deems reasonable. The
          Company, in its sole discretion, may determine to waive the
          noncompetition provisions of this Section 4.3. Any such waiver
          shall not constitute a waiver of any noncompetition or forfeiture
          provisions of any other agreement between the Company and me.

          *     *    *

          Section 5. Termination of Relationship

          *     *    *

          5.2     I agree that at the end of the Term I will deliver to the
          Company [Phoseon] (and will not keep in my possession, re-create
          or deliver to anyone else) any and all Materials and other property
          belong to the Company, its successors or assigns. I agree to sign
          and deliver the “Termination Certification” attached as Exhibit C.

          *     *    *

          Section 7.      Miscellaneous

          *     *    *

          7.5       Governing Law; Jurisdiction; Venue



PAGE 9 – TEMPORARY RESTRAINING ORDER
               This Agreement will be governed by the laws of the state of
               Oregon without regard to the principles of conflicts of law. . . .

O’Leary Decl. at Ex. 4 (ECF 2 at 167-172) (emphasis added); see also O’Leary Decl. at ¶ 13.

       The Agreement also contains, as Exhibit C, a document titled “Termination

Certification.” The sixth and seventh paragraphs of the Termination Certification state:

               During the Term and for two years after the end of the Term, I
               agree (except on behalf of or with the prior written consent of the
               Company) that I will not directly or indirectly (a) solicit, divert,
               appropriate to or accept on behalf of any Competing Business, or
               (b) attempt to solicit, divert, appropriate to or accept on behalf of
               any Competing Business, any business from any customer or
               actively sought prospective customer of the Company with whom I
               have dealt, whose dealings with the Company have been
               supervised by me or about whom I have acquired Confidential
               Information in the course of my employment.

               During the Term and for two years after the end of the Term, I will
               not engage in, be employed by, perform services for, participate in
               the ownership, management, control or operation of, or otherwise
               be connected with, either directly or indirectly, any Competing
               Business. For purposes of this paragraph, I will not be considered
               to be connected with any Competing Business solely on account of
               my ownership of less than five present of the outstanding capital
               stock or other equity interest in any Person carrying on the
               Competing Business.

O’Leary Decl. at Ex. 4 pages 10 and 11 of 13 (ECF 2 at 176-77) (emphasis added).

       Seventeen days before her last day of employment with Phoseon, Heathcote forwarded

Phoseon’s confidential 11-page pricing list dated August 2018 to both her personal email

account and to her Phoseon work email account. Heathcote explained to Phoseon that she

forwarded the pricing list to her email accounts “for purposes of opening attached documents on

[her] phone” at the Label Expo (“LE”) trade show because “[t]here was no space on the LE

booth this year for bags and laptops.” (Heathcote did not explain, however, why she needed to

send the Phoseon confidential price list to both her personal and her work email accounts.)

According to O’Leary, Heathcote had access to this document through her work email account


PAGE 10 – TEMPORARY RESTRAINING ORDER
that was readily accessible by her company-paid smartphone. Heathcote also was no longer in

sales at the time of the LE trade show, and, therefore, did not need or require pricing information

to perform her normal job duties or responsibilities. O’Leary Decl. at ¶ 14.

       On October 12, 2018, Phoseon terminated Heathcote’s employment without providing

any advance notice. As previously stated, at the time Phoseon terminated her employment,

Heathcote’s title was Global Director of Business Development and her annual salary was

$140,000. On that date, Heathcote spoke by telephone with Ms. Kelly Nguyen (“Nguyen”), a

Senior Human Resources (“HR”) Generalist at Phoseon. Nguyen told Heathcote that Nguyen

would be sending several documents to Heathcote by mail with a copy by email. Nguyen did that

on October 12th. O’Leary Decl., Ex. 7 (ECF 2 at 194-203). Nguyen’s cover letter to Heathcote,

dated October 12, 2018, stated, in relevant part:

               This letter serves as a notice of your termination of employment
               with Phoseon Technology effective today, October 12, 2018. After
               thoughtful review and consideration, Phoseon has determined that
               ending the employment relationship is what is best for the
               company.

               Enclosed is your final paycheck that includes all wages owed to
               you though your last of employment of October 12, 2018. Your
               health care coverage will extend through October 31, 2018. . . .

               Enclosed is a Severance Agreement and General Release. Please
               review and let us know if you have any questions. You may also
               consult with an attorney.

               Please review the enclosed Termination Certification, which
               includes a summary of the obligations under the Phoseon
               Nonsolicitation and Noncompetition agreement. Please sign and
               return the Termination Certification along with any outstanding
               company equipment including but not limited to: laptop, charger,
               accessories, files, security badge, etc. . . .

               Should you have any questions, you may contact Human
               Resources directly at [telephone number].




PAGE 11 – TEMPORARY RESTRAINING ORDER
Id. at Ex. 7 at 2 (ECF 2 at 196). According to Phoseon’s O’Leary, Nguyen was an “HR

Generalist” at Phoseon with responsibility for assisting in clerical tasks and carrying out

Phoseon’s employment policies. Id. at ¶ 15. O’Leary also states that at Phoseon, an HR

Generalist is not an executive with authority to enter into or modify employment contracts, such

as a noncompetition agreement. Id.

       Heathcote signed both the Severance Agreement and General Release (O’Leary Decl.,

Ex. 9 (ECF 2 at 206-207)) and the Termination Certification (O’Leary Decl., Ex. 8 (ECF 2

at 204-205)). Phoseon also signed the Severance Agreement and General Release; there was no

need or space for Phoseon to sign the Termination Certification. The specific version of the

certification sent to Heathcote by Nguyen and signed by Heathcote, however, stated a one-year

term for Heathcote’s noncompetition and nonsolicitation obligations. Id. According to O’Leary,

the one-year term stated in the Termination Certification was a clerical, or scrivener’s, mistake

and that the two-year term stated in the Agreement was the operative duration. O’Leary Decl.

at ¶ 15. No one at Phoseon with authority to modify the Agreement approved any change to the

Agreement. Id. The sixth and seventh paragraphs of the Termination Certification sent to and

sign by Heathcote upon the termination of her employment with Phoseon stated:

               During the Term and for two years after the end of the Term, I
               agree (except on behalf of or with the prior written consent of the
               Company) that I will not directly or indirectly (a) solicit, divert,
               appropriate to or accept on behalf of any Competing Business, or
               (b) attempt to solicit, divert, appropriate to or accept on behalf of
               any Competing Business, any business from any customer or
               actively sought prospective customer of the Company with whom I
               have dealt, whose dealings with the Company have been
               supervised by me or about whom I have acquired Confidential
               Information in the course of my employment.

               During the Term and for one year after the end of the Term, I will
               not engage in, be employed by, perform services for, participate in
               the ownership, management, control or operation of, or otherwise
               be connected with, either directly or indirectly, any Competing


PAGE 12 – TEMPORARY RESTRAINING ORDER
               Business. For purposes of this paragraph, I will not be considered
               to be connected with any Competing Business solely on account of
               my ownership of less than five present of the outstanding capital
               stock or other equity interest in any Person carrying on the
               Competing Business.

O’Leary Decl. at Ex. 7 pages 8 and 9 of 10 (ECF 2 at 201-02) (emphasis added).3

       Regarding the issue of Ms. Heathcote’s sending Phoseon’s August 2018 confidential

price list to her personal and work email accounts two weeks before Phoseon terminated her

employment on October 14, 2018, Heathcote explains that in September 2018 she forwarded a

copy that pricelist to herself “without any thought as to which email address [she] was using”

and “had no idea at that time that Phoseon was going to terminate [her] employment 17 days

later.” Heathcote Decl. at ¶ 30.

       Heathcote further states that about one month after Phoseon terminated her employment,

O’Leary called Heathcote to say that

               Phoseon was holding [Heathcote’s] severance pending an
               acceptable explanation as to why [she] forwarded the price list to
               [her] personal email. [Heahtcote] promptly explained to O’Leary
               that [she] had forwarded the price list to [herself] to use at a trade
               show because of limited space in the booth. O’Leary told [her] he
               too sometimes emails Phoseon documents to his personal email
               account. [O’Leary] asked [Heathcote] to delete the price list from
               [her] phone and email, and to send him an email explaining why
               [she] had forwarded the price list. Once he received the email, he
               would authorize payment of my severance. [Heathcote] deleted the
               price list and confirmed the deletion in a phone call to O’Leary and
               sent the requested email explaining why [she] had forwarded the
               price list.




       3
         The Exhibit C (Termination Certification) that was originally sent to Heathcote shortly
before she joined Phoseon in 2014 provided for a noncompetition term of two years after the end
of her Term with Phoseon. O’Leary Decl. at Ex. 1 page 11 of 17 (ECF 2 at 157); see also
O’Leary Decl. at ¶ 8.



PAGE 13 – TEMPORARY RESTRAINING ORDER
Id. at ¶ 31; see also ECF 9 at ¶ 9-2 at 2-3. In response to Heathcote’s explanation, O’Leary said

only: “Thanks Jennifer.” Id. at 2. Shortly thereafter, Phoseon sent Heathcote her severance

check. Heathcote Decl. at ¶ 31. Phoseon did not raise the issue again for more than one year.

          Heathcote began her new job with GEW (EC) Ltd. on November 11, 2019. Heathcote

Decl. at ¶ 34. The week before, she notified five friends at Phoseon about her plans. Id.; see also

O’Leary Decl at ¶ 16. On November 15, 2019, Phoseon’s counsel sent a cease and desist demand

letter to Heathcote. ECF 2 at 74. An exchange of written communications between counsel for

Phoseon and counsel for Heathcote followed. On December 3, 2019, Whitmar Publications,

Digital Labels and Packaging issued a press release titled “Jennifer Heathcote joins GEW.”

Declaration of Julia E. Markley (“Markley Decl.”) at ¶ 5 (ECF 2 at 41). The next day,

December 4, 2019, GEW issued a press release titled “UV curing specialist Jennifer Heathcote

joins GEW.” Id. at ¶ 6. Also on December 4th, GEW’s LinkedIn page contained a video

announcement of GEW hiring Heathcote as “Business Development Manager at GEW.” Id.

at ¶ 8.

          On December 20, 2019, Phoseon sued Heathcote in Oregon state court. ECF 1-2.

Phoseon asserts claims of breach of contract and misappropriation of trade secrets. Id. Heathcote

timely removed the action to federal court on December 22, 2019. ECF 1. Later that day,

Phoseon filed a motion for TRO. ECF 2. On December 27, 2019, after reviewing the parties’

briefing and evidence, the Court held a hearing on Phoseon’s motion.

                                            DISCUSSION

A. Likelihood of Success on the Merits

          Phoseon argues that it is likely to succeed on the merits of both its claim of breach of

contract and its claim of misappropriation of trade secrets. Heathcote first responds that Phoseon

is not likely to succeed on its claim of breach of contract for three reasons: (1) Heathcote


PAGE 14 – TEMPORARY RESTRAINING ORDER
complied with the terms of what she contends is a one-year duration of her noncompetition

obligation; (2) Phoseon waived any argument that the duration of Heathcote’s noncompetition

obligation is two years; and (3) Phoseon’s asserted two-year noncompetition agreement with

Heathcote is unreasonable in both its global geographic scope and its two-year duration.

Heathcote also responds that Phoseon is not likely to succeed on its claim of misappropriation of

trade secrets for two reasons: (1) Phoseon’s asserted trade secrets are too broad to be protectable;

and (2) Phoseon has failed to offer evidence that Heathcote has misappropriated its trade secrets

or presents a threat of doing so. In addressing these arguments, the Court applies Oregon law

pursuant to the parties’ 2014 written agreement.

       1. Phoseon’s Claim of Breach of Contract

               a. Whether the parties modified the duration of the noncompete obligation

       “It is axiomatic that parties to a contract may modify that contract by mutual assent.”

Bennett v. Farmers Ins. Co. of Oregon, 332 Or. 138, 148 (2001). “Mutual assent, or what

historically was considered as the ‘meeting of the minds’ requirement, may be expressed in

words or inferred from the actions of the parties.” Id. In addition, “[s]uch a modification must be

supported by consideration.” Id.

       Based on the O’Leary Declaration, there does not appear to have been a “meeting of the

minds” between Phoseon and Heathcote to modify the originally agreed-upon two-year duration

of Heathcote’s noncompetition obligation to a one-year duration. Heathcote argues, however,

that Nguyen had either implied or apparent authority to modify the original contract and that as

an agent of Phoseon, Nguyen could bind her principal to such a modification.

       “[A]n agent can bind a principal only when that agent acts with actual or apparent

authority.” Taylor v. Ramsay-Gerding Const. Co., 345 Or. 403, 409 (2008). “Actual authority

may be express or implied. When a principal explicitly authorizes the agent to perform certain


PAGE 15 – TEMPORARY RESTRAINING ORDER
acts, the agent has express authority. However, most actual authority is implied: a principal

implicitly permits the agent to do those things that are ‘reasonably necessary’ for carrying out the

agent’s express authority.” Id. at 410. There is no evidence that Phoseon explicitly or even

impliedly conferred authority upon Nguyen to modify the duration of Phoseon’s noncompetition

covenants with its employees.

        A principal, however, “also may be bound by actions taken that are ‘completely outside’

of the agent’s actual authority, if the principal allows the agent to appear to have the authority to

bind the principal. Such a circumstance is called ‘apparent authority.’” Id. Phoseon allowed

Nguyen to send documents to former employees and even to receive and respond to their

questions. Nothing in the evidence presented thus far, however, shows that Phoseon allowed

Nguyen to appear to have the authority to modify the duration of Phoseon’s noncompete

provisions. Thus, Nguyen lacked apparent authority, as well as actual authority.

        The Court finds that there is a substantial likelihood that Phoseon will prevail over

Heathcote’s argument that Phoeson modified its agreement with Heathcote to substitute a one-

year, rather than a two-year, duration of Heathcote’s noncompete obligations. Indeed, based on

the evidence presented thus far, it appears that Phoseon, through Nguyen, made a “mechanical

error.” See Melvin A. Eisenberg, “Mistake in Contract Law,” 91 CAL. L. REV. 1573, 1577 (2003)

(“Mechanical errors are physical or intellectual blunders that result from transient errors in the

mechanics of an actor’s physical or mental machinery. Mechanical errors should provide a basis

for relief from a contract except to the extent that the nonmistaken party has been injured by

justifiable reliance on the contract.”).

                b. Whether Phoseon waived its right to enforce a two-year duration

        “Waiver is the voluntary relinquishment of a known right.” Bennett, 332 Or. at 156

(emphasis added); see also Moore v. Mutual of Enumclaw Ins. Co., 317 Or. 235, 240 (1993)


PAGE 16 – TEMPORARY RESTRAINING ORDER
(“Waiver is the intentional relinquishment or abandonment of a known right or privilege.”)

(emphasis added). “A party to a written contract may waive a provision of that contract by

conduct or by oral representation.” Bennett, 332 Or. at 156; Moore, 317 Or. at 241. “Unlike a

modification of a contract, waiver can be accomplished unilaterally, and it need not be supported

by consideration.” Bennett, 332 Or. at 156. “Whether a waiver has occurred depends on the

particular circumstances of each case,” and “a party to a written contract can waive a provision

of that contract by conduct or by oral representation.” Moore. at 240-41.4

       Thus, Phoseon can unilaterally waive its right to enforce a two-year duration of

Heathcote’s noncompete obligation, in favor of a one-year duration. Further, such a waiver need

not be supported by consideration. Moreover, unlike estoppel, to establish waiver, Heathcote

need not show that she relied to her detriment on the perceived waiver. She must, however, show

that Phoseon voluntarily or intentionally waived its right to enforce a two-year duration in favor

of a one-year duration.5

       In support of her assertion of waiver, Heathcote argues that Phoseon offered her a

severance package with a general release and a termination certificate containing a one-year

noncompete obligation. Heathcote Decl. at ¶ 29. She signed the Severance Agreement and

General Release and the Termination Certification on October 31, 2018. O’Leary Decl., Exs. 8



       4
          The doctrine of waiver is “closely related” to the doctrine of estoppel. Bennett, 332 Or.
at 157. “If there is no evidence of an intent to waive a contract provision, a party nevertheless
may be estopped from relying on that provision if that party led the other party to believe that the
provision had been waived, and the other party relied on that perceived waiver.” Id. at 157-58. In
her written opposition to Phoseon’s motion for TRO, Heathcote does not argue that Phoseon
should be estopped from attempting to enforce a two-year duration of her noncompete
obligation.
       5
        Because waiver is an affirmative defense, Fed. R. Civ. P. 8(c)(1), Heathcote bears the
burden of proving waiver.



PAGE 17 – TEMPORARY RESTRAINING ORDER
and 9 (ECF 2 at 204-207). According to Heathcore, she “understood at that time that [she] had a

one-year noncompete with Phoseon.” Heathcote Decl. at ¶ 29. Heathcote also explained:

“Because of the noncompete and some personal health issues (major back surgery that required a

four-month recovery period), I made very little money in the one-year period of my noncompete.

I had 1.5 years of savings when Phoseon fired me.” Id. at ¶ 33. Heathcote also stated that she

waited for her one-year noncompete obligation to expire before accepting a job with GEW on

November 11, 2019. Id. at ¶ 34. Finally, Heathcote added that she believes that Phoseon

terminated another regional salesperson, Tom Calder, in April 2019 but allowed him

immediately to take a job with a competitor notwithstanding a two-year noncompete obligation

that Calder owed Phoseon. Id. at ¶ 35.6

       Phoseon responds to Heathcote’s assertion of waiver by arguing that it did not voluntarily

or intentionally waive the originally agreed-upon two-year duration of Heathcote’s

noncompetition obligation. As discussed above in the context of modification, Phoseon asserts

that any reference to a one-year duration was merely a mistake, or a scrivener’s error, made by

its employee Nguyen. Based on the evidence currently before the Court, Heathcote has not

shown that she is likely to prevail in meeting her burden of showing that Phoseon has voluntarily

or intentionally waived the two-year noncompete duration.




       6
         Phoseon responds that Calder’s new employer is not a competitor of Phoseon. In
addition, in her legal memorandum, Heathcote states that at a 2019 Surface Summit in Dearborn
Michigan she informed Phoseon’s Director of Sales for the Americas, Mr. Mike Higgins
(“Higgins”) of Heathcote’s intention to work for GEW. ECF 8 at 9-10. She adds that Higgins did
not inform Heathcote that Phoseon believed that she had a two-year noncompete obligation or
otherwise object to her employment at GEW. Id. Nothing in Heathcote’s declaration, however,
mentions this communication with Higgins.



PAGE 18 – TEMPORARY RESTRAINING ORDER
               c. Whether a global two-year noncompete agreement is reasonable

       The original Agreement between Phoseon and Heathcote, which contained a global two-

year noncompetition provision, expressly provided the following statement by Heathcote: “I

agree that this restriction is reasonable . . . .” Agreement, § 4.3. Heathcote was an experienced

professional when she entered into the Agreement and even had experience with noncompetition

agreements of shorter duration from previous employment. Heathcote signed the Agreement with

open eyes. In addition, its two-year duration was consistent with then-existing Oregon law in

2014, which allowed for a maximum duration of 24 months. See Or. Rev. Stat. § 653.295(2)

(2013) (“The term of a noncompetition agreement may not exceed two years from the date of the

employee’s termination. The remainder of a term of a noncompetition agreement in excess of

two years is voidable and may not be enforced by a court of this state.”).7 Further,

noncompetition agreements lasting two years have been upheld by Oregon courts. See, e.g.,

Cascade Exchange v. Reed, 278 Or 749 (1977) (holding employer entitled to enforcement of

noncompetition agreement for period of two years from termination date).

       Regarding the geographic scope, the Court notes that both Phoseon and GEW sell their

specialized products worldwide. Also, Heathcote engaged in extensive international travel for

Phoseon. Finally, at the time that her employment was terminated, Heathcote’s title at Phoseon




       7
          In 2015, the Oregon Legislature changed this maximum duration to 18 months,
effective January 1, 2016. See § 653.295(2) (2015). The Oregon Legislature in 2015 did not
make this amendment retroactive. See Smith v. Clackamas County, 252 Or 230, 232 (1968),
overruled on other grounds, Whipple v. Hawser, 291 Or 475, 487 (1981) (“statutes are presumed
to be prospective, and will be considered to be retrospective only when such intent is clearly
spelled out”); see also 2015 Oregon Laws Ch 429 (HB 3236) (“The amendments to
ORS 653.295 by section 1 of this 2015 Act apply to noncompetition agreements entered into on
or after January 1, 2016.”).



PAGE 19 – TEMPORARY RESTRAINING ORDER
was “Global Director of Business Development.” The global geographic scope of the

noncompetition provision at issue in this case is not unreasonable.

                   d. Conclusion

        The Court finds that Phoseon has demonstrated a substantial likelihood of success on its

claim of breach of contract.

        2. Phoseon’s Claim of Misappropriation of Trade Secrets

        Phoseon argues that its confidential product, marketing, and financial information are all

protectable trade secrets. Although Heathcote appears to dispute Phoseon’s assertion, for

purposes of the pending motion, the Court will assume without deciding that Phoseon is correct.

Phoseon also has employed reasonable measures to protect and maintain the secrecy of its trade

secrets. Heathcote does not argue otherwise.

        Phoseon does not contend that Heathcote actually misappropriated Phoseon’s trade

secrets. Instead, Phoseon argues merely that Heathcote “threatens” misappropriation. Under

Oregon’s Uniform Trade Secret Act, the “[a]ctual or threatened misappropriation [of a trade

secret] may be temporarily, preliminarily or permanently enjoined.” Or. Rev. Stat. § 646.463(1).

Phoseon supports its assertion of threatened misappropriation by invoking the “inevitable

disclosure” doctrine. Under that doctrine, a plaintiff may prove a claim of trade secret

misappropriation merely by demonstrating that a defendant’s new employment will inevitably

lead that defendant to rely on the plaintiff’s trade secrets. See PepisCo, Inc. v. Redmond, 54 F.3d

1262, 1270-71 (7th Cir 1995) (upholding injunction against former employee who had access to

former employer’s strategic plans and, in so doing, noting that certain trade secrets would enable

a competitor “to achieve a substantial advantage by knowing exactly how [the former employer]

will price, distribute, and market its [products]” and, thus, be in a position “to respond

strategically”).


PAGE 20 – TEMPORARY RESTRAINING ORDER
       Seventeen states appear to have adopted the inevitable disclosure doctrine in one form or

another. Those states are: Arkansas, Connecticut, Delaware, Florida, Indiana, Illinois, Iowa,

Minnesota, Missouri, New Jersey, New York, North Carolina, Ohio, Pennsylvania, Texas, Utah,

and Washington.8 Five state appear to have rejected the doctrine. They are California, Colorado,

Louisiana, Maryland, and Virginia.9 That leaves 28 states, including Oregon, that have not yet

decided whether to follow the inevitable disclosure doctrine.

       Oregon has, however, shown a willingness by legislation to reduce the scope and

application of noncompetition agreements. Oregon initially upheld noncompetition restrictions,

so long as they were limited in time and place and “reasonably” calculated to protect a legitimate

interest of the employer. In 2007, the Oregon legislature dramatically limited the enforceability

of noncompetition agreements. See Senate Bill 248, passed by the Oregon legislature on June 27,



       8
          See, e.g., Cardinal Freight Carriers, Inc. v. J.B. Hunt Transp. Servs., Inc., 987 S.W.2d
642, 646 (Ark. 1999); Aetna Retirement Servs, Inc. v. Hug, 1997 WL 396212, at *10 (Conn.
Super. 1997); Clearwater Systems Corp. v. EVAPCO, Inc., 2006 WL 726684 (D. Conn. 2006);
W.L. Gore & Associates, Inc. v. Wu, 2006 WL 2692584 (Del. Ch. 2006); E.I. DuPont de
Nemours & Co. v. American Potash & Chemical Corp., 200 A.2d 428, 431 (Del. Ch. 1964);
Fountain v. Hudson Cush-N-Foam Corp., 122 So.2d 232, 234 (Fla. Dist. Ct. App. 1960);
Ackerman v. Kimball Int’l, Inc., 634 N.E.2d 778 (Ind. Ct. App. 1994), aff’d, 652 N.E.2d 507
(Ind. 1995); Barilla America, Inc. v. Wright, 2002 WL 31165069, at *9 (S.D. Iowa 2002); La
Calhene, Inc. v. Spolyar, 938 F. Supp 523, 531 (W.D. Wisc. 1996) (applying Minnesota law); H
& R Block Eastern Tax Servs, Inc. v. Enchura, 122 F. Supp 2d 1067, 1075 (W.D. Mo. 2000);
Fluoramics, Inc. v. Trueba, 2005 WL 3455185 (N.J. Super. Ch. 2005); The Estee Lauder Co.,
Inc. v. Batra, 430 F. Supp. 2d 158 (S.D. N.Y. 2006); Merck & Co. Inc. v. Lyon, 941 F. Supp.
1443, 1460 (M.D. N.C. 1996); Proctor & Gamble Co. v. Stoneham, 747 N.E.2d 268 (Ohio Ct.
App. 2000); Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 110 (3d Cir. 2010); Rugen v.
Interactive Bus. Sys., Inc., 864 S.W.2d 548, 551 (Tex. App. 1993); Novell Inc. v. Timpanogos
Research Group Inc., 1998 WL 177721 (D. Utah 1998); Solutee Corp., Inc. v. Agnew, 1997
WL 794496 (Wash. Ct. App. 1997).
       9
        See, e.g., Bayer Corp. v. Roche Molecular Sys., Inc., 72 F Supp 2d 1111, 1120 (N.D.
Cal. 1990); Saturn Sys., Inc. v. Militare, 252 P.3d 516, 626-27 (Colo. App. 2011); Tubular
Threading, Inc. v. Scandaliato, 443 So.2d 712, 715 (La. Ct. App. 1983); LeJeune v. Coin
Acceptors, Inc., 849 A.2d 451, 471 (Md. 2004); Motion Control Sys., Inc. v. East, 546
S.E.2d 424 (Va. 2001).


PAGE 21 – TEMPORARY RESTRAINING ORDER
2007 and signed by Gov. Kulongoski on August 6, 2007. As discussed above, the statute was

further restricted in 2015, effective January 1, 2016. If one evaluates the likelihood of the Oregon

Supreme Court adopting the inevitable disclosure doctrine by considering the history of

legislation over the years, the result does not yield confidence that the doctrine will be adopted in

Oregon anytime soon. See generally Shannon Aaron, “Using the History of Noncompetition

Agreements to Guide the Future of the Inevitable Disclosure Doctrine,” 17 LEWIS & CLARK L.

REV. 1191 (2013).

       In light of the Court’s conclusion finding that Phoseon has demonstrated a substantial

likelihood of success on its claim of breach of contract, the Court declines at this time to decide

whether Phoseon’s claim of threatened misappropriation of trade secrets also is likely to succeed.

B. Irreparable Injury

       An “enforceable noncompete agreement affords fair protection to a legitimate interest of

the former employer, and, thus, a breach of the agreement causes harm.” Brinton Bus. Ventures,

Inc. v. Seatle, 248 F. Supp. 3d 1029, 1039 (D. Or. 2017) (internal citation omitted). Moreover,

the misappropriation of trade secrets constitutes prima facie evidence of irreparable harm. See

Alexander & Alexander Ben. Serv., Inc. v. Benefit Brokers & Consultants, Inc., 756 F. Supp.

1408, 1414 (D. Or. 1991) (finding that plaintiff would suffer irreparable harm “in the form of the

loss of valuable and confidential business information”). It is also well-established that “that the

loss of trade secrets cannot be measured in money damages. A trade secret once lost is, of

course, lost forever.” FMC Corp. v. Taiwan Tainan Giant Indus. Co., 730 F2d 61, 63 (2d Cir.

1984). For purposes of the pending motion, the Court is satisfied that Phoseon has demonstrated

a substantial likelihood of irreparable harm if a TRO is not issued.




PAGE 22 – TEMPORARY RESTRAINING ORDER
C. Balance of Equities

       Balancing the equities is, perhaps, the most difficult part of the analysis in resolving the

pending TRO motion. On the one hand, Phoseon and Heathcote entered into a contract

containing a two-year noncompetition provision to protect Phoseon’s trade secrets and other

confidential information. On the other hand, when Phoseon terminated Heathcote’s employment,

its employee Nguyen sent Heathcote a Termination Certification that showed only a one-year

noncompete duration. Even accepting that was a mistake, or a scrivener’s error, by Phoseon,

there is no indication that Heathcote realized that Phoseon had erred. Further, this is the sort of

error that Phoseon easily could have avoided or corrected with greater diligence and care. For

example, Phoseon’s termination letter to Heathcote could have reminded her of her two-year

noncompete obligation. Also, when O’Leary spoke with Heathcote and exchanged emails with

her shortly after Phoseon terminated her employment, O’Leary could have said something about

the two-year duration. Instead, Heathcote believed that she needed to refrain from competing

only for 12 months, not 24.

       Heathcote did not seek other employment that would have been consistent with her

noncompete obligation during her first 12 months after her employment was terminated. Instead,

she lived off of her savings, which she states totaled about one and one-half years of salary. The

record currently does not show whether Heathcote would have sought employment or would

have done anything differently had she known in October 2018 that her noncompete duration

was actually 24 months, rather than 12 months. Nevertheless, the Court does not want to cause

undue or unfair harm to Heathcote while the Court is protecting Phoseon’s contract rights,

especially since Phoseon could have avoided that unfairness had it acted more diligently in

October 2018. Accordingly, although the Court is prepared to enter a TRO for 28 days, it will do

so only if Phoseon first pays Heathcote a non-returnable payment equal to one month’s gross


PAGE 23 – TEMPORARY RESTRAINING ORDER
salary based on the salary Heathcote was earning when Phoseon terminated her employment.

Relatedly, to reduce the burden somewhat on Phoseon, the Court will relieve Phoseon of the

need to post security under Rule 65. Phoseon seeks equitable relief from the Court. This result,

the Court believes, is equitable to all parties.

D. Public Interest

        The public interest supports the enforcement of valid contracts. See Pulse Techs., Inc. v.

Dodrill, 2007 WL 789434, at *12 (D. Or. March 14, 2007) (finding that a grant of preliminary

injunction would “protect the public interest of enforcing a contract which the parties entered

into voluntarily”). At this stage of the litigation, the Court is satisfied that the public interest

support entering an TRO.

                            TEMPORARY RESTRAINING ORDER

        1.      Immediately upon the payment or tender by Phoseon Technology, Inc. to Jennifer

Heathcote or her counsel of the sum of $11,667.00, Jennifer Heathcote is temporarily restrained

and enjoined from taking any of the following actions:

                a.      working or performing any services for or on behalf of either GEW (EC)

Ltd. or its United States subsidiary GEW, Inc.;

                b.      soliciting then-current or then-prospective customers of Phoseon

Technology, Inc. as of October 12, 2018 of which Jennifer Heathcote is or was aware;

                c.      using, disclosing, or deriving any benefit from Plaintiff’s trade secrets or

confidential information in any manner; and

                d.      circumventing, or attempting to circumvent, this Temporary Restraining

Order through the use of any third-parties, agents, or business or entity that Defendant owns in

whole or part or controls in whole or part or is employed by or otherwise affiliated with,

including, but not limited to Defendant’s consulting business, Eminence UV.


PAGE 24 – TEMPORARY RESTRAINING ORDER
       2.      In the interest of justice and considering of the non-returnable payment required

under paragraph 1, Plaintiff need not provide any security, and all requirements under Rule 65(c)

of the Federal Rules of Civil Procedure are waived.

       3.      The Court will hold a hearing on Friday, January 17, 2019, at 9:00 a.m. in

Courtroom 15B of the Mark O. Hatfield United States Courthouse in Portland, Oregon to

determine whether to issue a preliminary injunction. The parties shall promptly confer and

submit to the Court a proposed briefing and expedited discovery schedule.

       4.      This Order expires twenty-eight (28) days after entry, unless otherwise extended

by stipulation of the parties or by further Order of the Court.

                                          CONCLUSION

       The Court GRANTS IN PART SUBJECT TO CONDITIONS Plaintiff’s Motion for

Temporary Restraining Order and Order to Show Cause (ECF 2).

       IT IS SO ORDERED.

       DATED this 27th day of December, 2019, at 4:00 p.m.

                                                      /s/ Michael H. Simon
                                                      Michael H. Simon
                                                      United States District Judge




PAGE 25 – TEMPORARY RESTRAINING ORDER
